Dismissed and Memorandum Opinion filed December 11, 2008







Dismissed
and Memorandum Opinion filed December 11, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00897-CV
____________
 
SHARON YASIN,
Appellant
 
V.
 
ROYALE APARTMENTS,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No.
923191
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed September 8, 2008.  The notice of appeal was
filed on September 10, 2008.  To date, our records show that appellant has
neither established indigence nor paid the $175.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before
the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex.
Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of November 6, 2008.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed
December 11, 2008.
Panel consists of Justices Frost, Brown, and Boyce.